                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                        SENTENCING MINUTES

               KELLY J. NACOTEE                                           Case No. 19-CR-54


HONORABLE WILLIAM C. GRIESBACH presiding                                        Time Called: 1:31 p.m.
Proceeding Held: July 10, 2020                                               Time Concluded: 1:51 p.m.
Deputy Clerk: Mara                                                                     Tape: 071020

Appearances:

UNITED STATES OF AMERICA by:                            Andrew J. Maier
KELLY J. NACOTEE in person and by:                      Steven G. Richards
US PROBATION OFFICE by:                                 Brian Koehler


☒ The parties have no objections to the factual         ☒ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR   ☐ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                              by ☐ Plaintiff ☐ Defendant

☒ The court adopts the factual statements and           ☐ The court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes:




☒ The government presents sentencing argument: 0-       ☒ The defendant presents sentencing argument: no
  6 months with no further supervision                    imprisonment with supervised release.
☒ Defendant exercises right of allocution.              ☒ The court imposes sentence.
☐ The government dismisses count(s) _____.              ☒ Defendant advised of appeal rights.
SENTENCE IMPOSED:
Imprisonment:               Months as to Count(s)                     of the
                            Months as to Count(s)                     of the

        Imprisonment term for each count to be served ☐ concurrently ☐ consecutively.
                     TOTAL TERM OF IMPRISONMENT IMPOSED: _____ months.
        ☐ This term of imprisonment is to be served (☐ concurrently with or ☐ consecutively to) any state
        court sentence the defendant is currently serving.

Probation:          1       Years as to Count(s)          3          of the Indictment.

Supervised                  Years as to Count(s)                     of the
Release:                    Years as to Count(s)                     of the

MONETARY PENALTIES

Special Assessment:     $ 100.00                   due immediately

Fine:                   $                          ☒ fine waived

Restitution:            $                          ☐ determination deferred

JOINT AND SEVERAL PAYMENTS

☐ Fine and/or ☐ Restitution is joint and several with _____.
☐ Repayment of Buy Money is joint and several with _____.

FORFEITURE

☐ All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.

RECOMMENDATIONS

☐ The court recommends the defendant’s placement at _____.
☐ The court recommends the defendant’s participation in the Bureau of Prisons’ 500-hour drug treatment
  program.
☐ Other: _____.

CUSTODY

☐ The defendant is remanded to the custody of the U.S. Marshal Service.
☐ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office; ☐ on or after _____.
CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.
☐ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  with the following changes:

☐ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.
☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report with
  the following changes: The Court adds an additional condition where the defendant must remain confined to
  her residence for 30 days, except for employment, medical appointments, religious services, or other activities
  as approved in advance by the Court or her probation officer.
